Citation Nr: 1547182	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-41 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for right knee degenerative joint disease (DJD) and residuals of arthrotomy (right knee disability).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2007 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which granted an increased 20 percent rating for right knee disability, effective May 18, 2006.  [The record is now in the jurisdiction of the Chicago, Illinois RO.]  After the case was remanded [by Veterans Law Judges (VLJs) other than the undersigned) for additional development in March 2013 and July 2013, a March 2014 Board decision [by a VLJ other than the undersigned] granted a 20 percent rating for right knee disability prior to May 18, 2006 (effective December 4, 2003) and denied a rating in excess of 20 percent for such disability at any time.  The Veteran appealed that decision to the Court.  In April 2015, the Court issued a mandate that vacated the March 2014 Board decision with respect to the denial of a rating in excess of 20 percent for right knee disability at any time, and remanded that matter for readjudication consistent with instructions outlined in its April 2015 Memorandum decision.  The case is now assigned to the undersigned VLJ.

The Veteran had also initiated an appeal of the denial of service connection for posttraumatic stress disorder (PTSD).  Following the Board's March 2014 remand of this issue for additional development, a February 2015 rating decision granted service connection for PTSD.  Consequently, that matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Following the issuance of the Board's March 2014 decision, in December 2014 the Veteran submitted a statement from his private primary care physician (Dr. Cuk) dated in October 2014.  In that October 2014 statement, Dr. Cuk noted, "I have been his [the Veteran's] primary care physician for 12 years" and that "he is unable to work" due to multiple medical conditions, including osteoarthritis of his bilateral knees.  The Board notes that the most recent treatment reports of record from Dr. Cuk [which are located in Virtual VA] are dated in November 2011.  Therefore, on remand, updated records from Dr. Cuk should be secured for the record.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his right knee disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified (to specifically include from Dr. Cuk).  In addition, specifically secure complete copies of the clinical records of all updated (to the present) VA treatment and evaluation the Veteran has received for such disability since May 2012.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal for a rating in excess of 20 percent for right knee disability, to include consideration of TDIU based solely on right knee disability (the record indicates that Veteran last worked in 2006).  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

